Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 2/9/2022.

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 2/9/2022, Applicant's request for entry into AFCP 2.0 is acknowledged, but will not be entered because they are not deemed to place the application in better form. 
The Applicant submits that claim 1 has been amended for clarification to recite that the steps are being performed by one or more processors "of the multichannel media distribution computing system". The combination of prior art relied on by the Office does not teach or suggest performing all the actions of claim 1 by the multichannel media distribution computing system. The Applicant further submits that Marsh does not disclose "generating, by the one or more processors of the multichannel media distribution computing system and based on the scheduling information, one or more package files that each include a plurality of media asset files ... for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations" as recited in claim 1 as amended. The Examiner agrees since the claim as amended clarifies that the generating to be performed by the processor of the multimedia distribution computing system.
The Applicant submits that entry of the Amendment is proper under 37 C.F.R. §1.116 since it places the application in condition for allowance since it does not raise new issues requiring further search and/or consideration by the Examiner because these amendments are made only for clarification purposes. In response the Examiner disagrees, with regards to rejections under 35 U.S.C. §103, the Applicant has amended claims 1, 11 and 16 to recite “predicting, using a plurality of video feeds from a corpus of entertainment media and a machine learning model, a plurality of locations of the element of the first character in a plurality of upcoming frames of the video feed of the entertainment media at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element.” The Examiner notes that as amended, the new feature of “predicting, … a plurality of locations of the element of the first character in a plurality of upcoming frames of the video feed of the entertainment media” is quite different from the originally claimed “predicting, … how the element of the content that is of the first character will behave over a future time-period of the video feed”.  Specifically, predicting locations of upcoming frames is not the same as predicting how the elements will behave over a future time-period of the video feed. The Applicant submits that the rejection of claims 1, 11, and 16 under 35 U.S.C. § 112(a) is merely based on the opinion of the Examiner and that if the Examiner believes the invention is not properly disclosed, then an appropriate objection should be made. In response, based on originally claimed, the Examiner reads the invention to be predicating how element will behave over a future time-period for which the Examiner finds no written description in the specification. Now, as amended, there is written description found in the specification paragraphs [0013], [0018], and [0026] - [0027]. 
The Applicant further submits that the features of this recitation are not disclosed, suggested, or rendered obvious by a combination of Cohen and Glenn. Specifically, the Applicant argues that Glenn describes a data table of records of subscriber behavior and not a corpus of entertainment media. In response, the Examiner notes that the Applicant’s specification (paragraph 20 of page 7 of 35) cites that the “Corpus 150 may include a massive store of entertainment media that has been analyzed (e.g., analyzed by controller 110, and/or analyzed by a neural network that operates similar to controller 110) such that individual elements are tagged and mapped to respective characters. Controller 110 may then identify that a current set of elements is similar to a set of elements from corpus 150 that is associated with a character that the user prefers to change, in response to which controller 110 modifies the current set of elements.” Thus, it is clear from the specification that the Corpus contains sets of elements of entertainment media. Glenn discloses consumption behavior may be collected that includes detail about how and when the subscriber listened to or watched previous instances of presentations which can then be used to improve the future instances and predictive models. For example, if an end user is always fast elements based on viewing behavior and not just subscriber behavior in consuming previous instances as argued by Applicant. Also, the Examiner points to FIG.56 where it illustrates an existing frame (element 2870) and an upcoming frame (element 2880), where an element (element 2876 – a star) in the existing frame is changed (now element 2876a) in the upcoming frame (element 2880). The altered star (element 2876a) is retrieved from Data Records (element 2840 – a corpus of entertainment media). The Applicant also argues that Glenn does not use a feedback table to generate a machine learning model.” The Examiner notes that claimed feature recites “predicting, … video feeds from a corpus of entertainment media and a machine learning model,” nothing suggesting that the corpus of entertainment media is to generate the machine learning model. 
The Applicant further submits that Cohen and Glenn do not disclose, as amended, predicting locations of a character in upcoming frames of a video feed. Nor does Glenn disclose predicting locations of a character in upcoming frames of a video feed using a plurality of video feeds from a corpus of entertainment media and a machine learning model. In response, the Examiner notes that at an initial review of Cohen and Glenn, it does not appear that they explicitly teach “predicting, … a plurality of locations of the elements …” as cited in amended claim 1. The Examiner ran out of the allocated time given for the pilot program, but requires more time for consideration and search regarding patentability. 
The Applicant requests withdrawal of the 35 USC§ 103 rejection of claims 1 for reasons provided, and same for independent claims 11 and 16 since they recite similar subject matter as claim 1, and dependent claims 2-10, 12-15 and 17-20. In response, the Examiner requires more time for continued search and consideration then the allocated time given for the pilot program.


/ADIL OCAK/Examiner, Art Unit 2426